DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 04/01/2020, 12/09/2020, 08/05/2021, 1/24/2022 have been considered by the examiner.

Response to Arguments
Applicants arguments filed March 24th 2022 with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. 

Specifically, Applicant asserts that the prior art (Ellis and Pandita) does not disclose the feature of claim 9 of “prohibiting an execution of the sailing stop for the engine that is operating when future acceleration of the preceding vehicle is predicted as a behavior of the preceding vehicle in response to a reduction of the intervehicular distance”, and does not disclose the specific control in the context of when the intervehicular distance expands/reduces of independent claim 13 where “executing the sailing stop in response to a reuction of the intervehicular distance and permitting cancellation of the coast stop and restarting the engine in response to expansion of the intervehicular distance.

The Examiner disagrees with these statements based on the teaching from Ellis and Pandita which teach the host vehicle maintaining a safe distance between the host vehicle and a preceding vehicle while using a preceding vehicle state prediction implemented to achieve improved ride experience with reduced fuel consumption. See Ellis as highlighted in figs 8 & 9 that shows the operation of the control system when the host vehicle is approaching a host vehicle and the method of operating the engine is described in fig.  11, item 1106. As described, the engine is operated according to the received operating parameters and a determination of the stopping ability. In this scenario, if the preceding vehicle increases the intervehicular distance with the host vehicle, then the control system as taught by Ellis and Pandita would permit cancellation of the coast stop based on operating the engine according to the received parameters. See Ellis, Figs. 12 and 13, items 1204 and 1210 that highlight parameters for determining the engine control that would execute the sailing stop and the cancellation of the coast stop to restart the engine. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 20120016573) in view of Pandita (US 20140005906)

Regarding claim 9, Ellis teaches a control method for an autonomous vehicle provided with an engine as a driving source, (Ellis, see fig. 1 that highlights item 102 which is a driving source) comprising: setting a required driving force in accordance with an intervehicular distance between an own vehicle and a preceding vehicle when there is the preceding vehicle in front of the own vehicle; (Ellis, see fig 12, item 1204, where the system may have a set vehicle speed and following distance between the host vehicle and a preceding vehicle. See also Ellis [0061] “control system 120 may retrieve a threshold vehicle speed and a threshold following distance”.) executing a sailing stop based on the required driving force and the predicted behavior of the preceding vehicle, the sailing stop causing the engine to stop automatically while the own vehicle is traveling at vehicle speed equal to or higher than a given vehicle speed; (Ellis [0058] “control system 120 may operate engine 102 according to the information determined during the previous step. In particular, if control system 120 determines that motor vehicle 100 is going to stop during step 1104, control system 120 may shut down engine 102”.) when future deceleration of the preceding vehicle is predicted as the behavior of the preceding vehicle in response to expansion of the intervehicular distance, prohibiting a cancellation of the sailing stop for the engine that is automatically stopped. (Ellis [0058] “control system 120 determines that motor vehicle 100 is not going to stop during step 1104, control system 120 may keep operating engine 102 to generate power for motor vehicle 100”. See also Ellis fig 10, item 1002 that depicts the engine shut down determination unit, Ellis [0052] “Engine shut down determination unit 1002 may be any process or set of processes associated with control system 120 that are used to determine when engine 102 should be shut down” and prohibiting an execution of the sailing stop for the engine that is operating when future acceleration of the preceding vehicle is predicted as a behavior of the preceding vehicle in response to a reduction of the intervehicular distance (Ellis, see fig. 8 that depicts a host vehicle traveling behind a preceding vehicle and prohibiting execution of a sailing stop based on the prediction in action of the preceding vehicle. See also Ellis [0050] “control system 120 detects that preceding vehicle 802 is traveling at a relatively high speed, as indicated by speedometer 804. Therefore, control system 120 determines that motor vehicle 100 is not likely to stop and continues to operate engine 102 to provide power. While engine 102 remains on, clutch assembly 180 is kept in the engaged state to provide torque transfer from engine 102 to motor 104”.)

Ellis does not specifically teach a control method with the vehicle predicting a behavior of the preceding vehicle from a situation in front of the preceding vehicle when there is the preceding vehicle.

However, Pandita discloses a control method with the vehicle predicting a behavior of the preceding vehicle from a situation in front of the preceding vehicle when there is the preceding vehicle. (See Pandita, fig. 1A that depicts the occurrence of disturbance ahead of the preceding vehicle which is in front of a host vehicle. See also Pandita [0037] “The vehicle data may be received using wireless V2V communication, and can be used to predict future position and velocity of the preceding vehicle in response to a velocity disturbance from the forward vehicle. Examples of the present invention include methods and apparatus for providing the host vehicle with a preceding vehicle state prediction (PVSP)”.)

It would have been obvious to one of ordinary skill in the art to modify the contrail method as taught in Ellis with the learnings of Pandita to not only maintain a safe distance between a host vehicle and preceding vehicle but to also achieve an improved ride comfort experience with reduced fuel consumption which can be achieved by using the preceding vehicle state prediction.


Regarding claim 10, modified Ellis teaches the control method for the autonomous vehicle according to claim 9, further comprising: detecting a traveling state of a pre-preceding vehicle traveling in front of the preceding vehicle, the traveling state being relative to the own vehicle as a situation in front of the preceding vehicle; (see Pandita, fig 1A that depicts a host vehicle with a preceding vehicle ahead of it and a pre-preceding vehicle ahead of the preceding vehicle, see Pandit [0037] “Using sensors, such as host-vehicle based sensors, and wireless vehicle-to-vehicle (V2V) communications, the host vehicle may obtain current-time measurements from other vehicles in the platoon. The host vehicle may obtain vehicle data from other vehicles, obtained from sensors on the other vehicles, such as radar, electro-optical sensors, laser, and the like. The vehicle data may be received using wireless V2V communication, and can be used to predict future position and velocity of the preceding vehicle in response to a velocity disturbance from the forward vehicle”.) and prohibiting a cancellation of the sailing stop when the pre-preceding vehicle is decelerating or stopped relative to the own vehicle. (Ellis [0058] “control system 120 determines that motor vehicle 100 is not going to stop during step 1104, control system 120 may keep operating engine 102 to generate power for motor vehicle 100”. See also Ellis fig 10, item 1002 that depicts the engine shut down determination unit, Ellis [0052] “Engine shut down determination unit 1002 may be any process or set of processes associated with control system 120 that are used to determine when engine 102 should be shut down”.)

	Regarding claim 11, modified Ellis teaches the control method for the autonomous vehicle according to claim 9, wherein prohibiting an execution of the sailing stop for the engine that is operating when future acceleration of the preceding vehicle is predicted as a behavior of the preceding vehicle in response to a reduction of the intervehicular distance. (Ellis, see fig. 8 that depicts a host vehicle traveling behind a preceding vehicle and prohibiting execution of a sailing stop based on the prediction in action of the preceding vehicle. See also Ellis [0050] “control system 120 detects that preceding vehicle 802 is traveling at a relatively high speed, as indicated by speedometer 804. Therefore, control system 120 determines that motor vehicle 100 is not likely to stop and continues to operate engine 102 to provide power. While engine 102 remains on, clutch assembly 180 is kept in the engaged state to provide torque transfer from engine 102 to motor 104”.)

	Regarding claim 12, modified Ellis teaches the control method for the autonomous vehicle according to claim 9, further comprising: detecting a traveling state of a pre-preceding vehicle traveling in front of the preceding vehicle, the traveling state being relative to the own vehicle, as a situation in front of the preceding vehicle; and prohibiting an execution of the sailing stop when the pre-preceding vehicle is accelerating relative to the own vehicle. (See Ellis, fig. 11, steps 1102 and 1106, in step 1102 the control system may determine the operating parameters of the preceding vehicle and in step 1106 the control system may operate the engine according to the information determined from step 1102. See also Pandita, fig. 1A that depicts the pre-preceding vehicle that is traveling in front of a preceding vehicle in front of a host vehicle.)

	Regarding claim 13, modified Ellis teaches a control method for an automated vehicle provided with an engine as a driving source, (Ellis, see fig. 1 that highlights item 102 which is a driving source) comprising: setting a required driving force in accordance with an intervehicular distance between an own vehicle and a preceding vehicle when there is the preceding vehicle in front of the own vehicle; (Ellis, see fig 12, item 1204, where the system may have a set vehicle speed and following distance between the host vehicle and a preceding vehicle. See also Ellis [0061] “control system 120 may retrieve a threshold vehicle speed and a threshold following distance”.) detecting a traveling state of another vehicle relative to the own vehicle when there is the preceding vehicle, the another vehicle excluding the preceding vehicle and traveling in a same direction as the own vehicle in a lane other than a lane in which the own vehicle is traveling; (see Pandita, fig 1A that depicts a host vehicle with a preceding vehicle ahead of it and a pre-preceding vehicle ahead of the preceding vehicle, see Pandit [0037] “Using sensors, such as host-vehicle based sensors, and wireless vehicle-to-vehicle (V2V) communications, the host vehicle may obtain current-time measurements from other vehicles in the platoon. The host vehicle may obtain vehicle data from other vehicles, obtained from sensors on the other vehicles, such as radar, electro-optical sensors, laser, and the like. The vehicle data may be received using wireless V2V communication, and can be used to predict future position and velocity of the preceding vehicle in response to a velocity disturbance from the forward vehicle”.) and executing a sailing stop based on the required driving force and the traveling state of the another vehicle relative to the own vehicle when there is the preceding vehicle, the sailing stop causing the engine to stop automatically while the own vehicle is traveling at vehicle speed equal to or higher than given vehicle speed, when the another vehicle is decelerating or stopped relative to the own vehicle, executing the sailing stop in response to a reduction of the intervehicular distance from the preceding vehicle regardless of a situation in front of the preceding vehicle, and when the another vehicle is accelerating relative to the own vehicle, permitting cancellation of the sailing stop and restarting the engine in response to expansion of the intervehicular distance from the preceding vehicle even when future deceleration of the preceding vehicle is predicted from the situation in front of the preceding vehicle.  (Ellis [0058] “control system 120 may operate engine 102 according to the information determined during the previous step. In particular, if control system 120 determines that motor vehicle 100 is going to stop during step 1104, control system 120 may shut down engine 102”.)

	Regarding claim 14, modified Ellis teaches a control device for an autonomous vehicle, comprising: an engine serving as a driving source of a vehicle; (Ellis, see fig. 1 that highlights item 102 which is a driving source) and a controller configured to control an operation of the engine, wherein the controller includes: a required driving force setting part configured to set required driving force in accordance with an intervehicular distance between an own vehicle and a preceding vehicle when there is the preceding vehicle in front of the own vehicle; (Ellis, see fig 12, item 1204, where the system may have a set vehicle speed and following distance between the host vehicle and a preceding vehicle. See also Ellis [0061] “control system 120 may retrieve a threshold vehicle speed and a threshold following distance”.) a preceding vehicle behavior predicting part configured to predict a behavior of the preceding vehicle from a situation in front of the preceding vehicle when there is the preceding vehicle; (See Pandita, fig. 1A that depicts the occurrence of disturbance ahead of the preceding vehicle which is in front of a host vehicle. See also Pandita [0037] “The vehicle data may be received using wireless V2V communication, and can be used to predict future position and velocity of the preceding vehicle in response to a velocity disturbance from the forward vehicle. Examples of the present invention include methods and apparatus for providing the host vehicle with a preceding vehicle state prediction (PVSP)”.) and a sailing stop executing part configured to execute sailing stop when there is the preceding vehicle, based on the required driving force and the predicted behavior of the preceding vehicle, the sailing stop causing the engine to stop automatically while the own vehicle is traveling at vehicle speed equal to or higher than given vehicle speed, (Ellis [0058] “control system 120 may operate engine 102 according to the information determined during the previous step. In particular, if control system 120 determines that motor vehicle 100 is going to stop during step 1104, control system 120 may shut down engine 102”.) and the sailing stop executing part configured to prohibit a cancellation of the sailing stop for the engine that is automatically stopped when future deceleration of the preceding vehicle is predicted as the behavior of the preceding vehicle in response to expansion of the intervehicular distance, wherein the controller is configured to prohibit an execution of the sailing stop for the engine that is operating when future acceleration of the preceding vehicle is predicted as a behavior of the preceding vehicle in response to a reduction of the intervehicular distance. (Ellis [0058] “control system 120 determines that motor vehicle 100 is not going to stop during step 1104, control system 120 may keep operating engine 102 to generate power for motor vehicle 100”. See also Ellis fig 10, item 1002 that depicts the engine shut down determination unit, Ellis [0052] “Engine shut down determination unit 1002 may be any process or set of processes associated with control system 120 that are used to determine when engine 102 should be shut down”.)

	Regarding claim 15, modified Ellis teaches a control device for an automated vehicle, comprising: an engine serving as a driving source of a vehicle; (Ellis, see fig. 1 that highlights item 102 which is a driving source) and a controller configured to control an operation of the engine, wherein the controller includes: a required driving force setting part configured to set a required driving force in accordance with an intervehicular distance between an own vehicle and a preceding vehicle when there is the preceding vehicle in front of the own vehicle; (Ellis, see fig 12, item 1204, where the system may have a set vehicle speed and following distance between the host vehicle and a preceding vehicle. See also Ellis [0061] “control system 120 may retrieve a threshold vehicle speed and a threshold following distance”.) an another vehicle traveling state detecting part configured to, when there is the preceding vehicle, detect a traveling state of another vehicle relative to the own vehicle, the another vehicle excluding the preceding vehicle and traveling in a same direction as the own vehicle in a lane other than a lane in which the own vehicle is traveling; (Ellis [0038] “control system 120 includes provisions for detecting information related to nearby vehicles”.) and a sailing stop executing part configured to execute a sailing stop when there is the preceding vehicle, based on the required driving force and the travelling state of the another vehicle relative to the own vehicle, the sailing stop causing the engine to stop automatically while the own vehicle is traveling at equal to or higher than given vehicle speed, wherein the controller is configured to, when the another vehicle is decelerating or stopped relative to the own vehicle, execute the sailing stop in response to a reduction of the intervehicular distance from the preceding vehicle regardless of a situation in front of the preceding vehicle, wherein the controller is configured to, when the another vehicle is accelerating relative to the own vehicle, permit cancellation of the sailing stop and restart the engine in response to expansion of the intervehicular distance from the preceding vehicle even when future deceleration of the preceding vehicle is predicted from the situation in front of the preceding vehicle. (Ellis [0058] “control system 120 may operate engine 102 according to the information determined during the previous step. In particular, if control system 120 determines that motor vehicle 100 is going to stop during step 1104, control system 120 may shut down engine 102”.)


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a control method and control device for autonomous vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661